DETAILED ACTION

This office action is in response to the application filed on 11/5/19.  Claims 1-20 are pending.  Claims 1-20 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings

The drawings are objected to because two belts are disclosed in Fig. 4, #’s 32 and 40, however these appear to be shown in a different location in Fig. 8.  Also see claims 5-6.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the Applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The specification is objected to because of the following informalities:  Paragraph [0032] states that reference character #22 is “top part” while the remainder of the specification appears to have #22 defined as “bottom part”.  Appropriate correction is required. 


Claim Objections

Claim 17 is objected to because of the following informalities:  The claim recites “securing the infant to the infant.”  This appears to be an inadvertently repeated word.  Appropriate correction is required. 




Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention. 

Claims 4 and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.  The claim recites that a pillow is attached to “a top side of the mat”.  However, Applicant’s disclosure and figures do not teach these structures as being attached and it is unclear what Applicant is attempting to claim.  In Fig. 5, pillow #30 is not attached to a top of the 


In view of the above rejections the respective claims are rejected as best understood on prior art as follows: 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0192961 to Tidwell et al. (“Tidwell”).
Claim 1.  An apparatus for supporting an infant (Tidwell, Fig. 78A) comprising: an hourglass shaped (Tidwell teaches various shapes for her “mat”, including an hourglass shape in paragraph [0126]) board; a mat adapted to be removably fastened around the hourglass shaped board is disposed on a top portion of the apparatus (Tidwell Fig. 78A, #11030 teaches a mat that reads on Applicant’s board and mat; Tidwell, paragraph [0144] teaches that the mat 
Claim 2.  The apparatus of claim 1 wherein the bean bag insert is contoured to hold a head end of the board higher than the foot end of the board (Tidwell, Fig. 78A, infants head is seen to be higher than infants feet).
Claim 3.  The apparatus of claim 1 further comprising: a handle disposed at one end of the board and attached to the mat for carrying the apparatus (Tidwell teaches the use of a handle in at least paragraph [0012]).
Claim 7.  The apparatus of claim 1 wherein the mat is a flexible fabric enclosure (regarding “a flexible fabric enclosure,” see materials taught in Tidwell paragraph [0123]) that further comprises: at least one fastener connecting the outer cover to the one side of the mat (Tidwell teaches the use various fasteners in at least paragraph [0145]).
Claim 8.  A multipurpose support apparatus comprising: a rigid planar member (Tidwell teaches a rigid member in paragraphs [0144] and [0123]) having a head end, an intermediate portion and a foot end, wherein the head end and foot end each have a convexly curved outer edge and the intermediate portion includes right and left sides that have concavely curved edges (Tidwell teaches an hourglass shape in paragraph [0126]); a mat following the contour of the rigid planar member that receives the rigid planar member and is removable from the rigid planar member (regarding a removable mat covering a rigid board, see Tidwell paragraph [0123] and discussion above with respect to claim 1); and a cover is attached to one side of the mat (Applicant’s “cover” is understood to be cover #16 which surrounds Applicant’s beanbag pillow, and not a cover that surround Applicants board; Tidwell teaches a pillow, seen at least at #11010 in Fig. 78A, which is taught to have a removable cover first discussed in paragraph 
Claim 9.  The apparatus of claim 8 wherein the rigid planar member is a rigid board formed of a polymer material, the mat is made of a first fabric, and the cover is made of a second fabric (see at least Tidwell paragraph [0123]; also see paragraph [0011]).
Claim 12.  The apparatus of claim 8 further comprising: a handle disposed at the head end of the rigid planar member and attached to the mat for carrying the apparatus (Tidwell teaches the use of a handle in at least paragraph [0012]).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0192961 to Tidwell et al. (“Tidwell”) in view of US Patent 7,832,036 to Littlehorn et al. (“Littlehorn”).
Claim 4.  The apparatus of claim 1 further comprising: a pillow (while Tidwell teaches the use of additional padding layers in paragraph {0154], Tidwell does not teach an additional pillow on top of the apparatus; Littlehorn teaches a similar apparatus and teaches an additional detachable pillow as seen in Figs. 5-10; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Tidwell with an additional pillow as taught by Littlehorn for the motivation given in column 2, lines 16-25, that being “adapted to people of different sizes or for different applications, such as when nursing a baby that rests on the pillow and/or the attachment member”); and a plurality of fasteners provided on the pillow and a top side of the mat for detachably connecting the pillow to the mat (regarding fasteners, Tidwell teaches the use various fasteners in at least paragraph [0145]; Littlehorn also teaches fasteners as seen in Figs. 5-10). 
Claim 15.  The apparatus of claim 8 further comprising: a pillow (while Tidwell teaches the use of additional padding layers in paragraph {0154], Tidwell does not teach an additional pillow on top of the apparatus; Littlehorn teaches a similar apparatus and teaches an additional detachable pillow as seen in Figs. 5-10; it would have been obvious to one of ordinary skill in .
Claims 5-6, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0192961 to Tidwell et al. (“Tidwell”) in view of US Patent Application Publication 2012/0174321 to Haye.
Claim 5.  The apparatus of claim 1 further comprising: a belt attached to the board and extending over and across the mat for restraining an infant on the mat (Tidwell teaches in paragraph [0153] “a harness, straps or the like may also be used to hold the baby in place” however Tidwell does not teach details of such a strap; Haye Fig. 1 teaches a similar baby supporting apparatus and teaches a baby restraining strap at #18; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Tidwell with the baby restraining strap of Haye at least because Tidwell suggests to provide a harness or strap for this purpose).
Claim 6.  The apparatus of claim 1 further comprising: a stabilizing belt attached to the board and extending under and across the outer cover to stabilize the apparatus when strapped to a caregiver (Tidwell teaches in paragraph [0153] “a harness, straps or the like may also be used to hold the baby in place” however Tidwell does not teach details of such a strap; Haye Fig. 1 teaches a similar baby supporting apparatus and teaches a stabilizing belt at #12; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Tidwell with the chest strap #12 of Haye for the 
Claim 14.  The apparatus of claim 8 further comprising: a safety belt attached to the board and extending over and across the mat for restraining an infant on the mat; and a stabilizing belt attached to the board and extending under and across the outer cover to stabilize the apparatus when strapped to a caregiver (see rejections of claims 5-6, above).
Claim 16.  A method of supporting an infant on the torso of a caregiver comprising: providing an exercise apparatus including an hourglass shaped board having a mat removably fastened around the hourglass shaped board on a top portion of the apparatus, and an outer cover enclosing filler material on a bottom portion of the apparatus (Applicant’s claimed structures are taught by Tidwell, see rejections of claim 1 above); positioning the bottom portion of the exercise apparatus on a front torso of the caregiver (see Haye Fig. 8; Tidwell does not teach “positioning” the apparatus as claimed; however Haye teaches a similar apparatus for a similar purpose; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Tidwell with the straps #’s 12 and 18 of Haye for the purpose and benefit of securing the apparatus to a care provider as described in Haye paragraph [0007]); positioning the infant on the top portion of the exercise apparatus (see Haye Fig. 8); and playing with the infant while the infant is in a prone position (Tidwell and Haye do not teach “playing with the infant”; Examiner takes Official Notice that it would have been obvious for a caregiver to play with the infant at least because this has been happening for as long as there have been caregivers and infants).
Claim 17.  The method of claim 16 further comprising: securing the infant to the infant to the top portion of the apparatus with a belt (Haye Fig. 8).
Claim 18.  
Claim 19.  The method of claim 16 further comprising: inverting the exercise apparatus by placing the top portion of the exercise apparatus on a supporting surface and positioning the infant in a supine position on the bottom portion (the apparatus of Tidwell, or the combined apparatus of Tidwell and Haye, is capable of being turned over and being used upside down).
Claim 20.  The method of claim 16 further comprising: inverting the exercise apparatus by placing the top portion of the exercise apparatus on a supporting surface and positioning the infant on the bottom portion while breastfeeding the infant (the apparatus of Tidwell, or the combined apparatus of Tidwell and Haye, is capable of being used in the claimed configuration, see at least Tidwell Figs. 82 and 83C)
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0192961 to Tidwell et al. (“Tidwell”) in view of US Patent Application Publication 2009/0031500 to Daly et al. (“Daly”).
Claim 10.  The apparatus of claim 8 wherein the intermediate portion is between 20 and 30 centimeters in width at the narrowest point between the right and left sides (while Tidwell teaches the use of an hourglass shape in paragraph [0126], Tidwell does not teach specific dimensions; Daly teaches a similar apparatus with an hourglass shape as seen in Fig. 3; Daly teaches in paragraph [0047] “apparatus 100 may be made in a variety of different sizes to accommodate different size infants” and further provides a figure of the apparatus in use by an infant, thereby providing a general size reference; Tidwell teaches the claimed invention, except for Applicant’s explicit sizes; it would have been obvious matter of design choice to provide Applicant’s claimed size since the pillow of Daly appears generally to be of the approximately the claimed size and to the degree that the pillow of Daly is a different size, a change is size is generally recognized as being within the level of ordinary skill in the art; In re Rose, 105 USPQ 237, (CCPA 1955)).
Claim 11.  The apparatus of claim 8 wherein the head end has a maximum width of between 23 and 36 centimeters and the foot end has a maximum width of between 28 and 46 In re Rose, 105 USPQ 237, (CCPA 1955)).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2007/0192961 to Tidwell et al. (“Tidwell”) in view of US Patent Application Publication 2005/0278854 to Taricani, Jr. (“Taricani”).
Claim 13.  The apparatus of claim 8 wherein the cover containing the filler material is between 13 and 17 centimeters in height at the head end at a center line of the apparatus extending from the head end to the foot end and between 6 and 10 centimeters in height at the foot end at the center line to hold an infant's head above their feet when the infant lies on the mat for exercise in a prone position and when the infant lies on the cover in a supine position (while Tidwell teaches an the claimed functionality in Figs. 79 and 81, Tidwell does not teach specific dimensions; Taricani teaches a similar infant support apparatus and teaches specific dimensions in paragraphs [0036], specifically teaching a head end height of greater than 3 inches and a lesser foot end height being at least two inches; Tidwell teaches the claimed invention, except for Applicant’s explicit dimensions or shape; it would have been obvious matter of design choice to provide the pillow of Tidwell with the pillow shape of Taricani in order to provide a more secure structure to hold an infant and to “aid in soothing the infant at to aid in relieving and reducing the infant’s gas pains” as taught by Taricani in the abstract; additionally In re Rose, 105 USPQ 237, (CCPA 1955)).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Examiner, Art Unit 3673